Case 2:20-cv-03332-GW-JEM Document 85 Filed 07/21/21 Page 1 of 4 Page ID #:2383




   1

   2

   3

   4

   5

   6

   7

   8                            UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10 FARID KHAN, an individual, on behalf     NO.: 2:20-cv-03332-GW-JEM
     of himself and all others similarly
  11 situated,                                Consolidated for Pretrial Purposes with:
  12
                                              No. 2:20-cv-04658 GW-JEM
                   Plaintiff,                 No. 2:20-cv-04659 GW-JEM
  13        vs.                               JOINT STIPULATION AND
  14 BOOHOO.COM USA INC. a Delaware
                                               xxxxxxxxxxx ORDER GRANTING A
                                              [PROPOSED]
                                              ONE-DAY EXTENSION OF TIME
       corporation, BOOHOO.COM UK
  15 LIMITED, a United Kingdom private
                                              FOR BOTH PARTIES TO FILE L.R.
                                              37-2.3 SUPPLEMENTAL
       limited company, BOOHOO GROUP
  16 PLC, a Jersey public limited company ,
                                              MEMORANDA OF LAW
                                              REGARDING DEFENDANTS’
  17
       and DOES 1-100, inclusive,             MOTION FOR PROTECTIVE ORDER
                                              DUE TO EXIGENT
  18
                   Defendants.                CIRCUMSTANCES

  19
                                              HON. JOHN E. MCDERMOTT
                                              United States Magistrate Judge
  20                                          Action Filed:            April 9, 2020
  21
                                              Hearing Date:            August 3, 2021
                                              Class Disc. Cutoff:      August 31, 2021
  22
                                              Trial Date:                TBD

  23

  24

  25

  26

  27

  28
                           JOINT STIPULATION AND PROPOSED ORDER
Case 2:20-cv-03332-GW-JEM Document 85 Filed 07/21/21 Page 2 of 4 Page ID #:2384




   1                               JOINT STIPULATION
   2        WHEREAS, L.R. 37-2.3 supplemental memoranda of law regarding
   3 Defendants’ motion for protective order concerning the deposition of Executive

   4 Chairman Mahmud Kamani are due on July 20, 2021;

   5        WHEREAS, Plaintiffs’ counsel, Ahmed Ibrahim, had an urgent family
   6 medical emergency on July 20, 2021 that prevented Mr. Ibrahim from filing

   7 Plaintiffs’ supplemental memorandum of law on July 20, 2021;

   8        WHEREAS, given this exigency, the parties agreed to mutually extend the
   9 deadline for simultaneous filing of the supplemental memoranda of law until 5:00

  10 p.m. Pacific Time on July 21, 2021;

  11        WHEREAS, this one-day extension of time will not prejudice any party, and
  12 the supplemental memoranda of law will assist the Court in its review of the issues

  13 presented by Defendants’ motion.

  14        NOW THEREFORE, SUBJECT TO THE APPROVAL OF THE COURT,
  15 THE PARTIES STIPULATE AND AGREE AS FOLLOWS:

  16        The deadline for simultaneous filing of the L.R. 37-2.3 supplemental
  17 memoranda of law regarding Defendants’ motion for protective order concerning

  18 the deposition of Executive Chairman Mahmud Kamani is hereby extended from

  19 July 20, 2021 to July 21, 2021 at 5:00 p.m. Pacific Time.

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               -1-
                          JOINT STIPULATION AND PROPOSED ORDER
Case 2:20-cv-03332-GW-JEM Document 85 Filed 07/21/21 Page 3 of 4 Page ID #:2385




   1 Dated: July 21, 2021             Respectfully submitted,
   2

   3                                  EVERSHEDS SUTHERLAND (US) LLP
   4                                  /s/ Ian S. Shelton
                                      Ian S. Shelton
   5

   6                                  Attorneys for Defendants1

   7

   8
       Dated: July 21, 2021           Respectfully submitted,

   9
                                      AI LAW, PLC
  10

  11                                  /s/ Ahmed Ibrahim
                                      Ahmed Ibrahim
  12
                                      Attorneys for Plaintiffs
  13

  14
       Dated: July 21, 2021           Respectfully submitted,
  15

  16
                                      ALMADANI LAW
  17
                                      /s/ Yasin M. Almadani
  18                                  Yasin M. Almadani
  19
                                      Attorneys for Plaintiffs
  20

  21

  22

  23

  24

  25

  26     1
          Pursuant to L.R. 5-4.3.4, I attest that all other signatories listed, and on whose
  27 behalf the filing is submitted, concur in the filing’s content and have authorized the
     filing.
  28

                                                 -2-
                           JOINT STIPULATION AND PROPOSED ORDER
Case 2:20-cv-03332-GW-JEM Document 85 Filed 07/21/21 Page 4 of 4 Page ID #:2386




   1                                XXXXXXXX ORDER
                                   [PROPOSED]
   2        Good cause appearing, the stipulation is so ordered.
   3

             7/21/21
   4 Dated: ______________

   5

   6
                                     The Honorable John E. McDermott
   7                                 United States Magistrate Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               -3-
                          JOINT STIPULATION AND PROPOSED ORDER
